PER CURIAM.
Appellants, four state-supported institutions of higher education in Virginia, brought this suit for the purpose of challenging this court’s decision in Hood v. Tennessee Student Assistance Corporation, 319 F.3d 755 (6th Cir.2003) (holding that the Article I Bankruptcy Clause grants Congress the authority to abrogate states’ sovereign immunity), ajfd on other grounds, — U.S.-, 124 S.Ct. 45, 156 L.Ed.2d 703 (2003). The district court, finding that appellants raised the very arguments that this court rejected in Hood, affirmed the orders of the bankruptcy court. Because we are bound to follow a decision of a prior panel, see Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d 1171, 1176 (6th Cir.1995) (“We cannot overturn the prior published decision of another panel and are therefore bound by these previous decisions.”), and because the parties agree that Hood applies here, we affirm the judgment of the district court.